Citation Nr: 0844118	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-33 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.    


FINDING OF FACT

The veteran's bilateral hearing loss is productive of no 
higher than (no more severe than) Level IV hearing loss in 
the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The schedular criteria have not been met for a compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. § 
1155, 5103 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim in correspondence 
dated in December 2005, June 2008, and July 2008, and an 
October 2007 statement of the case and two supplemental 
statements of the case following that; including notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case informed the veteran of the specific 
rating criteria which would provide a basis for increased 
ratings regarding his service-connected disorder.  

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims, and, as warranted by law, by affording VA 
examinations.  The RO has provided adequate notice of how 
effective dates are assigned.  The claims were subsequently 
readjudicated in an August 2008 supplemental statement of the 
case.  While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability. 38 
C.F.R. §§ 4.1, 4.2 (2008).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. 
38 C.F.R. §§ 4.1, 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
claimant may, however, experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus in deciding the 
claim below, the Board has considered whether different 
ratings may be warranted for different time periods based on 
the evidence of record.

The veteran's statements describing the symptoms of his 
service-connected bilateral hearing loss are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

In addition to the rules above, the following rules apply 
specifically to the evaluation of the veteran's bilateral 
hearing loss.  The Court has held that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. 
§ 4.85(a).

The horizontal lines in Table VI (under 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent private audiological evaluations in 
July 2005, November 2007, and in April 2008.  The private 
audiology evaluation reports from July 2005 and April 2008, 
however, only included audiometric findings of pure tone 
hearing threshold levels that are shown in graphic form 
instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  Furthermore, 
even if not precluded, a visual analysis of those reports do 
not reveal any clear indications as to whether the recorded 
pure tone thresholds would meet the requirements for an 
increase in rating.  

The report of the November 2007 private audiological 
evaluation does not include values for average pure tone 
decibel loss for either ear, values which are necessary for 
evaluating the veteran's hearing loss under the VA regulatory 
criteria discussed above.  See 38 C.F.R. § 4.85, Table VI.  
Nevertheless, the November 2007 audiology report does contain 
pure tone thresholds at each of the four specified 
frequencies; however, neither these sets of values or the 
four frequency average values indicate any significant 
variance from the values determined during the subsequent VA 
examination in February 2008, or show that the veteran meets 
the diagnostic criteria for a disability rating in excess of 
zero percent.  

In addition to the private audiological evaluations, the 
veteran underwent VA audiological evaluations in June 2004, 
March 2006, and February 2008.  The June 2004 VA examination 
report shows that the pure tone hearing threshold levels at 
1000, 2000, 3000, and 4000 hertz were respectively, 25, 35, 
75, and 100 on the right; and 20, 20, 70, and 75 on the left.  
The results of that examination revealed an average puretone 
threshold hearing level of 59 dB for the right ear, and 46 dB 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent on the right and 88 percent 
on the left.  
  
Application of the June 2004 average puretone threshold and 
speech recognition ability scores to Table VI (under 38 
C.F.R. § 4.85) results in Roman Numeral designations of IV 
for the right ear and II for the left ear.  Application of 
this combination to Table VII (under 38 C.F.R. § 4.85),  
results in a zero percent evaluation for hearing impairment 
under Diagnostic Code 6100.   

The veteran underwent another VA audiological evaluation in 
March 2006, which shows that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively, 
25, 35, 75, and 95 on the right; and 15, 20, 65, and 70 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 58 dB for the 
right ear, and 43 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent on the 
right and 84 percent on the left.  

Application of the March 2006 average puretone threshold and 
speech recognition ability scores to Table VI (in 38 C.F.R. § 
4.85) results in Roman Numeral designations of II for the 
right ear and II for the left ear.  Application of this 
combination to Table VII (in 38 C.F.R. § 4.85), results in a 
zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.  

The veteran underwent another VA audiological evaluation in 
February 2008, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 25, 30, 75, and 95 on the right; and 20, 20, 
70, and 75 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 56 dB 
for the right ear, and 46 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
on the right and 98 percent on the left.  

Application of the February 2008 average puretone threshold 
and speech recognition ability scores to Table VI (under 38 
C.F.R. § 4.85) results in Roman Numeral designations of I for 
the right ear and I for the left ear.  Application of this 
combination to Table VII (under 38 C.F.R. § 4.85), results in 
a zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.  

The foregoing discussion shows that for each VA examination, 
application of the relevant combinations of audiological 
findings to pertinent rules under 38 C.F.R. § 4.85, results 
in a zero percent evaluation.  Based on the foregoing, the 
Board finds that a compensable evaluation (in excess of zero 
percent) is not warranted.  There is no medical evidence 
showing that the veteran meets the diagnostic criteria for a 
disability rating in excess of zero percent.  

The veteran argues that his bilateral hearing loss disability 
is more severely disabling than the current evaluation 
reflects.  His lay assertions of the severity of his hearing 
loss, however, are insufficient to establish entitlement to a 
higher evaluation for hearing loss.  This is because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly warrants only a noncompensable evaluation.  As such, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation for bilateral hearing 
loss in excess of the currently assigned noncompensable 
disability rating.  The veteran is free to submit medical 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as contemporaneous audiological 
testing reports.

In addition, there is no showing, and no allegation, that the 
veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant referral for 
consideration of the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).

In sum, the preponderance of evidence is against the claim 
for a compensable disability rating for service-connected 
bilateral hearing loss.  The benefit-of- the-doubt doctrine 
is inapplicable, and the claim must be denied. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable schedular rating for bilateral 
hearing loss, is denied.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


